DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “several” in line 6 is indefinite because it is unclear exactly how many decontamination chambers are claimed. For the purposes of examination, this limitation is interpreted to teach exactly four decontamination chambers, in light of the Specification. 

Claims 2-7 and 12-15 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-7 and 12-15 will be overcome as well.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding claim 1:
The limitation “application means (7) for applying a decontamination agent” in line 9 invokes 35 U.S.C. 112(f) and in light of Specification par. 30, it is interpreted as “a flash evaporator 8 for generating decontamination agent steam-hydrogen peroxide steam in the present case-and distributor lines which lead to decontamination chambers 3, 4, 5, 6”. In the same paragraph, “fogging nozzles for generating a decontamination agent aerosol, in particular a hydrogen peroxide aerosol” is not interpreted to be covered by the scope of the claim.
The limitation “distributor means (15) for distributing the products to the different decontamination chambers” in lines 15-16 invokes 35 U.S.C. 112(f) and in light of Specification par. 31, it is interpreted as “a product lift which can be displaced along a vertical are located in distributor chamber 11, said product lift being stoppable at individual inlet openings 9 and decontamination chambers 3, 4, 5, 6 for distributing the products to be decontaminated”. 
The limitation “transport means (16) for transporting the decontaminated products out of the decontamination chambers (3, 4, 5, 6)” in lines 19-21 invokes 35 U.S.C. 112(f) and in light of Specification par. 32 it is interpreted as “a product lift”. 
The limitation “assigned means (17) for reducing a decontamination agent concentration by means of which the decontamination agent is conveyed through a catalytic converter in air circulation mode and/or decontamination agent is displaced by supplying fresh air” in lines 23-27 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function. Specifically, “a catalytic converter” and “fresh air” are interpreted to be sufficient structure and materials to perform the recited function. 
Because this claim limitation(s) is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Regarding claim 3:
The limitation “air circulation generator means for generating an air circulation volume flow through catalyst means (20, 21) for degrading the decontamination agent” in lines 4-6 is interpreted under 35 U.S.C. 112(f), in light of Specification par. 18, as a fan. The limitation “and/or fresh air supply means for rinsing a chamber volume by means of fresh air” in lines 6-8 is interpreted under 35 U.S.C 112(f), in light of Specification par. 20, as “opening a gate door towards the isolator”.

Regarding claim 4:
The limitation “unpacking means” invokes 35 U.S.C. 112(f), wherein the functional language it is modified by is “consumer goods can be unpacked from the decontaminated products in an automated manner”. In light of Specification par. 37, “unpacking means” is interpreted to be “unpacking robotic system or machinery”. 

Regarding claim 5: 
The limitation “means for transferring products into the decontamination chambers (3, 4, 5, 6)” in lines 3-4 is interpreted under 35 U.S.C. 112(f), in light of Specification par. 21, as “transport rollers which are driven in a corresponding manner and/or a driven transport belt and/or a product slider”. 
The limitation “means for removing the decontaiminated products from the decontamination chambers (3, 4, 5, 6)” in lines 5-7 is interpreted under 35 U.S.C. 112(f), in light of Specification par. 21, as “transport rollers and/or a conveyor belt and/or a slider or a traction device.”
The limitation “means for conveying the products from the respective inlet opening (9) to the respective outlet opening (10)” in lines 8-10 are interpreted under 35 U.S.C. 112(f), in light of Specification par. 21, as “sliders and/or traction means and/or driven rollers and/or driven belts”.

Regarding claim 6:
The limitation “lifting means for lifting the products” in line 3 is interpreted under 35 U.S.C. 112(f), in light of Specification par. 23, as “the lifting means being preferably realized in such a manner that, at least during a period of time of the decontamination phase, a lower bottom side along the vertical levitates or is not covered in order to ensure a contact with decontamination agents.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zardini (EP 1787731 A2, provided in Applicant’s IDS of 2/13/2020) in view of Hill et al. (US 20050084431 A1), Woodworth et al. (US 20050133729 A1), “Batman - The Cobblebot Caper [Game]” (Youtube video NPL 2017, hereinafter referred to as Cobblepot Caper), and Yokoi (US 20110058986 A1).
Regarding claim 1, Zardini teaches a decontamination device (1) (Abstract: A washing apparatus (10), in particular for heat-disinfection) for decontaminating products in the form of consumer goods and/or consumer good packaging having consumer goods located therein prior to supplying the consumer goods into an isolator, in particular for pharmaceutical applications (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function), the decontamination device comprising
several decontamination chambers (3, 4, 5, 6) (Fig. 1, Abstract: comprises a plurality of washer machines (11, 12, 13, 14, 15); NOTE: washer machines 11-14, specifically, read on exactly four decontamination chambers)
each having a closable inlet opening (9) (Fig. 3: aperture 38, par. 44: Each washer machine 11, 12, 13, 14, 15 is provided with an aperture 38 (fig. 3) disposed at a predeterminate height, which functions as an entrance to an internal chamber 41, par. 45: The aperture 38 is selectively closed by means of a door 42 of the shutter type which, when it is closed, abuts on the lower end 43 (figs. 6 and 9)) 
and a outlet opening (10) (par. 42:  The battery of washer machines 11, 12, 13, 14, 15 thus defines an entrance side 73, from which the dirty instruments to be washed are loaded, and an exit side 74, from which the washed instruments emerge),
but does not explicitly teach a closable outlet opening. However, Zardini already teaches a closable inlet opening, wherein a door 42 seals the internal chamber 41. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exit side 74 of Zardini to have a door, as taught by Zardini, in order to seal off the internal chamber so that sterilization may be performed in a closed environment. 
	
Zardini teaches and each comprising application means (7) for applying a decontamination agent, to the decontamination chambers (3, 4, 5, 6) (par. 38: Here and hereafter, the term washing apparatus shall comprise at least a cold-water pre-wash machine, washing possibly with detergents and/or an ultrasound wash, or at least a heat-disinfection machine or at least a sterilizing machine, par. 39: In this case, the washing apparatus 10 is described in its application to the washing and heat-disinfection treatment), but in light of interpretation under 35 U.S.C. 112(f), Zardini does not teach wherein the decontamination agent is steam or aerosol, and wherein the application means is a flash evaporator 8 for generating decontamination agent steam-hydrogen peroxide steam in the present case-and distributor lines which lead to decontamination chambers 3, 4, 5, 6.
Hill et al. teaches a decontamination chamber (Fig. 1, abstract: A vapor decontamination system for decontaminating a defined region) that uses a flash evaporator for generating a decontamination agent composed of hydrogen peroxide and steam (abstract: a generator for generating vaporized hydrogen peroxide from a solution of hydrogen peroxide and water; Fig. 1: vaporizer 32; NOTE: when the water in the solution is vaporized, it becomes steam, so even though pure steam is not used for sterilization, steam is nonetheless used as a decontamination agent) which is in turn connected to the decontamination chamber (isolator 22) via a distribution line (Fig. 1: supply conduit 42). Ostensibly, a decontamination agent of hydrogen peroxide and water is one means of affecting sterilization in a sterilizing machine, which is a known need mentioned in Zardini. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decontamination agent of Zardini to be hydrogen peroxide and steam, and to modify the apparatus of Zardini to have a vaporizer to generate this mixture and distribution lines connecting the vaporizer to the decontamination chambers, as taught by Hill et al., all for the purpose of providing a means of sterilization in a washing apparatus. 
Zardini teaches and the decontamination device (1) comprising a distributor chamber (11) disposed upstream of the decontamination chambers (3, 4, 5, 6) (Fig. 1, par 46.: a movement device 19 (figs. 1, 2, 3, 8 and 9) for moving at least an instrument-bearing container 20 parallel to said axis of alignment T and in front of the washer machines 11, 12, 13, 14, 15, as indicated by the arrow M in figs. 1 and 2, and for feeding it to a selected washer machine 11, 12, 13, 14, 15; NOTE: the instrument-bearing container 20 reads on a distribution chamber) 
and having a supply opening (24) for products to be decontaminated (par. 102: In any case, advantageously, the container 20 is loaded and unloaded; NOTE: although an opening is not explicitly taught, the container 20 must inherently have an opening in order for loading and unloading to happen), 
and teaches distributor means (15) for distributing the products to the different decontamination chambers (3, 4, 5, 6), (par. 46: The apparatus 10 also comprises a movement device 19 (figs. 1, 2, 3, 8 and 9) for moving at least an instrument-bearing container 20 parallel to said axis of alignment T and in front of the washer machines 11, 12, 13, 14, 15, as indicated by the arrow M in figs. 1 and 2, and for feeding it to a selected washer machine 11, 12, 13, 14, 15; abstract: The movement device (19) is provided with a trolley (21) to transport the container (20) and having sliding means (22) NOTE: trolley 21 reads on distributor means) 
but does not teach wherein the distributor chamber comprises of distributor means; instead, the distribution chamber/container 20 of Zardini is a mobile chamber that is transported on the distribution means and is removable from the distribution means. Furthermore, in light of interpretation under 35 U.S.C. 112(f), Zardini does not teach wherein the distribution means is a product lift which can be displaced along a vertical are located in distributor chamber 11, said product lift being stoppable at individual inlet openings 9 and decontamination chambers 3, 4, 5, 6 for distributing the products to be decontaminated because Zardini’s decontamination chambers are arranged horizontally. 
Similarly, Zardini teaches transport means (16) for transporting the decontaminated products out of the decontamination chambers (3, 4, 5, 6), preferably towards the discharge opening (2), (par. 100: The containers 20 are moved out from the internal chamber 41 in an exit direction OUT, perpendicular to direction S, by means of a conveyor belt 145 and/or an arm 137 mounted on the trolley 121; NOTE: trolley 121 reads on the transport means).
but does not teach a discharge chamber (12) disposed downstream of the decontamination chambers (3, 4, 5, 6) and having a discharge opening (2) that is separate from the distributor chamber because the items to be sterilized come out in the same container 20 (which was interpreted to be a distributor chamber), which cannot also read on a discharge chamber even if it technically functions as a discharge chamber for enclosing the item after it had been sterilized. Furthermore, Zardini does not teach wherein the discharge chamber comprises of transport means because it uses the container 20 to enclose the items to be sterilized, rather than enclosing the entire conveyor belt 145 and trolley 121.  Zardini also does not teach wherein the transport means is a product lift (in light of the 35 U.S.C. 112(f) invocation set forth above) because Zardini’s decontamination chambers are arranged horizontally.

Woodworth et al. teaches a reconstitution assembly apparatus (abstract) that has two sterilization chambers (abstract: sterilization booths 270) in a vertical arrangement (Fig. 3). Furthermore, it teaches a distributor means comprising a product lift that can be displaced along a vertical stoppable at individual inlet openings of the sterilization chambers (Fig. 34, par. 154: As shown in FIG. 34, the vial holder placement module 260 generally includes a station base frame 262, a pick and place unit 264 and a lift and locate unit 266. As will be described in greater detail below, the vial holder placement module 260 moves the vial holder 54 with vials 14 from its initial position to the stacked or connecting position in preparation for the vials 14 to be connected to the respective reconstitution devices 10; NOTE: the lift and locate unit 266 reads on a product lift). This constitutes a substitute distributor means of sending products into individual decontamination chambers wherein the chambers are arranged vertically instead of horizontally, as in Zardini, and the distributor means is a product lift instead of a horizontally moving movement device, as in Zardini. Woodsworth also teaches a discharge means comprising a product lift (par. 175: The vial holder removal module 340 is similar to the vial holder placement module 260 of FIG. 34. The vial holder removal module 340 also generally includes a station base frame 342, a pick and place unit 344 and a lift and locate unit 346). This constitutes a substitute discharge means of removing sterilized items from the decontamination chambers, wherein the decontamination chambers are arranged vertically instead of horizontally as in Zardini. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washer machines of Zardini modified by Hill et al. to be vertically arranged, and the trolley 21 to be a product lift within a base frame, as taught by Woodworth et al., as a substitute means of fulfilling the function of feeding products into individual decontamination chambers. This keeps the conveyor belt 45 taught by Zardini for moving the items to be sterilized into the washers. 
Similarly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge means of Zardini modified by Hill et al. to be a product lift within a base frame, (while keeping the conveyor belt 145 for moving items into and out of the decontamination chambers along the horizontal plane by incorporating them into the product lift) as taught by Woodworth et al., as a means of transporting products out of the washers/decontamination chambers that are vertically arranged instead of horizontally arranged. 
Zardini modified by Hill et al. and Woodworth et al. still does not teach wherein the distributor chamber comprises the distributor means, because Zardini’s method of enclosing the items to be sterilized while they are delivered to the washers is to put them in a movable container, as opposed to enclosing the entire distributor means within a chamber. This is a substitute means of performing the same function. Woodsworth et al. teaches a frame around the product lift, ostensibly for the purpose of supporting a vertical product lift, but this is not a full enclosure and thus cannot read on a distributor chamber.
Cobblepot Caper, starting at 2:43, teaches an elevator composed of an elevator shaft (interpreted to be a distributor chamber) in which platform moves up and down (interpreted to be a product lift). The elevator performs the same function as the claimed distributor chamber and means as well as the mechanisms of the prior art in that it delivers enclosed items to vertically stacked individual chambers (in this case, floors). The elevator shaft/distributor chamber is also shown to have at least one supply opening which are the frontal doors that are passed by on the descent (the side doors are the openings to the individual floors/chambers). Instead of putting the items in a mobile container as in the prior art, this NPL teaches using a platform that is not already a container and relies a chamber that encloses the platform to separate the items from the outside environment and keep them from falling out, as well as to structurally support the lifting mechanism, similar to the frame of Woodworth et al. Furthermore, starting at 3:04, another elevator shaft is shown attached to the other end of the chamber/floor that was entered via the first elevator shaft. This elevator shaft can be interpreted to be a discharge chamber and the moving platform in it can be interpreted to be a transport means comprising a product lift. It also has at least one discharge opening, which are the frontal doors that are passed by on the descent. Thus, the video teaches a distributor chamber comprised of a product lift for feeding items into vertically stacked chambers, as well as a discharge chamber comprised of a product lift for removing items from the vertically stacked chambers. This structure is an alternative means of distribution and discharge from individual, vertically stacked chambers compared to the distribution and discharge mechanisms of Zardini modified by Woodworth et al. The only difference between the structure taught in the video and the structure of the instant claim is that the chambers of the video are not decontamination chambers because they do not have a sterilization source, but the structure still serves the same purpose of moving items to and from individual stacked chambers. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zardini modified by Hill et al. and Woodworth et al. to have an enclosure around its product lift upstream of its chambers and to provide the enclosure with a supply opening, forming a distributor chamber, as taught by Cobblepot Caper, as a substitute means of enclosing items in transport to a chamber, as opposed to forming an enclosure on the product lift itself. 
Similarly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zardini modified by Hill et al. and Woodworth et al. to have an enclosure around its product lift downstream of its chambers, and to provide the enclosure with a discharge opening, as taught by Batman- Cobblepot Caper [Game], as a substitute means of enclosing items in transport from a chamber, as opposed to forming an enclosure on the product lift itself. 
Zardini modified by Hill et al., Woodworth et al. and Cobblepot Caper does not teach wherein the distributor chamber (11) and/or the discharge chamber (12) being assigned means (17) for reducing a decontamination agent concentration by means of which the decontamination agent is conveyed through a catalytic converter in air circulation mode and/or decontamination agent is displaced by supplying fresh air. 
Yokoi teaches a decontamination chamber connected to a system for circulating hydrogen peroxide aerosol as a decontamination agent (Fig. 1, abstract: An isolator includes a work chamber, a sterilizing substance supply unit, par. 28: In the aforementioned another embodiment, the sterilizing substance may be hydrogen peroxide; par 110: As illustrated in FIG. 2, the sterilizing substance supply unit 40 has a sterilizing gas generator 402 that is composed of an atomizing unit 410 and a vaporization unit 420, a hydrogen peroxide solution cartridge 460 that stores a hydrogen peroxide solution, and an air supply fan 470 that serves as a supply unit pressure adjustment unit). 
It also has a catalytic converter along an air circulation path for reducing a decontamination agent concentration (Fig. 1: sterilizing substance removal filter 38; par. 107: In addition, a sterilizing substance removal filter 38, which includes activated carbon and platinum catalyst, etc., is provided on the gas flow upstream side). It has a means of displacing the decontamination agent with fresh air from the exterior of the apparatus (Fig. 1: intake vent 22, par. 136: Thereby, as illustrated by the arrows in FIG. 1, a gas flow channel is formed in the isolator 100 in which the open air is supplied into the work chamber 10 from the intake vent 22 and the gas in the work chamber 10 is discharged outside the isolator 100 from the discharge vent 32). Fig. 1 also shows intake fan 24 and discharge fan 34 for ushering in fresh air and taking out a decontamination agent, respectively. In order to ensure the sterility of the air, it also has particulate trap filter 26 (Fig. 1, par. 5: Also, in an isolator, the air that has been taken in from a gas supply unit is supplied into the work chamber through a particulate trap filter, such as HEPA filter (High Efficiency Particulate Air filter), which is provided between a gas supply unit and the work chamber, in order to secure the sterile environment in the work chamber). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge chamber and distributor chamber of Zardini modified by Hill et al., Woodworth et al. and Cobblepot Caper to be attached to a catalytic filter, an intake vent, a discharge vent, an intake fan, a particulate trap filter, and a discharge fan, as taught by Yokoi, so that a decontamination agent may be reduced in concentration by catalytic conversion in air circulation mode and/or being displaced by fresh air.

Regarding claim 2,  Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches the decontamination device according to claim 1, as set forth above, and further teaches characterized in that wherein the decontamination chambers (3, 4, 5, 6) are disposed above one another along a vertical and that wherein the distributor means (15) and the transport means (16) each comprise a product lift by means of which the products can be supplied to the individual decontamination chambers (3, 4, 5, 6) disposed above one another or by means of which the products can be transported from the decontamination chambers (3, 4, 5, 6) to the discharge opening (2) (as set forth above).
Regarding claim 3,  Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches the decontamination device according to claim 1, as set forth above, and further teaches wherein the means (17) for reducing the decontamination agent concentration comprise air circulation generator means for generating an air circulation volume flow through catalyst means (20, 21) for degrading the decontamination agent, interpreted in light of Specification par. 18 as a fan, (Yokoi Fig. 1: discharge fan 34) and/or fresh air supply means for rinsing a chamber volume by means of, in particular sterile, fresh air, interpreted in light of Specification par. 20 as opening a gate towards the isolator (Yokoi Fig. 1: intake valve 23; par. 106: An intake valve 23 is provided in the intake vent 22 in an openable and closable manner, thereby intake of the outside air from the intake vent 22 being controlled by opening and closing of the intake valve 23).
Regarding claim 4,  Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches the decontamination device according to claim 1, as set forth above, and further teaches wherein a product lock (22) having an entrance door (23) is disposed upstream of the distributor chamber (11), said product lock being loadable with products to be decontaminated, (Zardini Fig. 6: first battery 17, par. 35: Usually the plant 16 comprises, in the dirty sector D and upstream of the apparatus 10 where heat-disinfection is performed, a first battery 17 of washer machines for a cold-water pre-wash; there is an illustrated opening to the washer machine 17 that while not explicitly labeled, is depicted in the same way as labeled door 42) 
and wherein the products from the product lock (22) can be supplied to the distributor chamber (11) via the supply opening (24) when the entrance door (23) is closed (the washer machine 17 is located upstream of the distributor chamber of Zardini modified by Woodworth et al., Cobblepot Caper and Yokoi and is directly connected to the conveyor belt of Zardini; therefore, after modification, products from the washer machines 17 would still be directly conveyed into the distributor chamber via the supply opening; whether or not the entrance door 23 is closed when this happens is a intended use and a user can theoretically perform this action while the entrance door 23 is closed)
and/or wherein a product lock by means of which the consumer goods can be supplied to an isolator and/or in which consumer goods, can be unpacked from the decontaminated products, manually or in an automated manner via unpacking means before said products are supplied to the isolator is disposed downstream of the discharge chamber (12), wherein unpacking means is interpreted to be a “unpacking robotic system or machinery” in light of Specification par. 37 (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, a user can theoretically manually unpack the packaging while it is in the washer machine 17 or bring an external robotic device to do so in an automated manner).
Regarding claim 5, Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches the decontamination device according to claim 1, as set forth above, and further teaches wherein means for transferring products into the decontamination chambers (3, 4, 5, 6) are provided, interpreted to be “transport rollers which are driven in a corresponding manner and/or a driven transport belt and/or a product slider” (Zardini Fig. 7: conveyor 45) 
and/or means for removing the decontaminated products from the decontamination chambers (3, 4, 5, 6) are provided, interpreted to be “transport rollers and/or a conveyor belt and/or a slider or a traction device” (Zardini Fig. 7: conveyor belt 145) but does not teach
and/or means for conveying the products from the respective inlet opening (9) to the respective outlet opening (10) are provided, interpreted to be “sliders and/or traction means and/or driven rollers and/or driven belts”. This is most likely because Zardini teaches a container 20 that is roughly the same size as the chamber that it enters and thus it needs no transport from the inlet to the outlet. However, after modification, Zardini does not use a container for an enclosure but rather uses a distributor and discharge chamber. Therefore, items to be sterilized that are smaller than the size of the washers would need to be transported within the washer. 
Woodworth et al. teaches a means of conveying the products in the decontamination chamber from the inlet to the outlet in the form of a conveyor (Woodworth et al. par. 173: The pre-sterilization chamber 274, sterilization chamber 272, and post-sterilization chamber 276 each preferably include an individual conveyor 328. Each conveyor 328 moves the vial pallet 27 through a chamber of the sterilization booth 270). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washers 11-14 of Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi to have at least one conveyor inside each of them, as taught by Woodworth et al., in order to transport items in the decontamination chamber from the inlet to the outlet opening. 
Regarding claim 7, Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches an isolator system, comprising an isolator and a decontamination device (1) according to claim 1, which is connected to said isolator in such a manner that decontaminated products or consumer goods, which are previously unpacked, are supplied to the isolator, in a sterile manner (Zardini par. 36: Moreover, downstream of the washing apparatus 10, the plant 16 generally comprises a second battery 18 of sterilizing machines for the instruments already subjected to heat-disinfection; NOTE: the limitations “which are previously unpacked” and “in a sterile manner” are recitations of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function ).
Regarding claim 12, Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches the decontamination device according to claim 1, as set forth above, and further teaches wherein the consumer goods are pharmaceutical applications (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function ), 
wherein the decontamination agent is a decontamination agent steam or aerosol (Yokoi modification set forth in rejection for claim 1), 
and wherein the transport means (16) transports the decontaminated products towards the discharge opening (2) (see rejection for claim 1, NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 13, Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches the decontamination device according to claim 3, as set forth above, and further teaches wherein the fresh air is sterile (see Yokoi modification in claim 1 rejection; Yokoi par. 5: particulate trap filter).
Regarding claim 14, Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches the decontamination device according to claim 5, as set forth above, and further teaches wherein the means for transferring products into the decontaminated chambers (3, 4, 5, 6) are provided on the distributor means (15), and/or wherein means for removing the decontaminated products from the decontaminated chambers (3, 4, 5, 6) are provided on the transport means (16), and/or means for conveying the products from the respective inlet opening (9) to the respective outlet opening (10) are provided in the decontamination chambers (3, 4, 5, 6) (see modifications to Zardini in claim 1 rejection; note that the modifications did not replace the conveyors 45 and 145 of Zardini, which are capable of sliding items into and out of the washer machines, and claim 5 rejection for transport means inside the decontamination chambers).
Regarding claim 15, Zardini modified by Hill et al., Woodworth et al., Cobblepot Caper, and Yokoi teaches the decontamination device according to claim 7, as set forth above, and further teaches wherein the isolator system is for pharmaceutical applications, wherein the decontaminated products or consumer goods are previously unpacked in a product lock, and are supplied to a manipulator chamber of the isolator (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zardini modified by Hill et al., Woodworth et al., “The Cobblebot Caper”, and Yokoi (hereinafter referred to as Modified Zardini) in further view of Gil et al. (US 20160101202 A1).
Regarding claim 6, Modified Zardini teaches the decontamination device according to claim 1, as set forth above, but does not further teach wherein lifting means for lifting the products are disposed in the decontamination chambers, which is interpreted to be, “the lifting means being preferably realized in such a manner that, at least during a period of time of the decontamination phase, a lower bottom side along the vertical levitates or is not covered in order to ensure a contact with decontamination agents.”
Gil et al. teaches a sterilization cabinet (Fig. 1, abstract). It teaches multiple bars 19 for the purpose of elevating the items to be sterilized above a lower bottom side along the vertical (so that it is not covered), above sterilization source underneath the items, so as to ensure that the decontamination means can reach the underside of the items as well (Fig. 1, par. 27: passes through the gaps and surrounds the devices or instruments being sterilized). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decontamination chambers of Modified Zardini to have bars raised above a bottom surface of the chambers, with gaps between them, as taught by Gil et al., so that a decontamination agent can reach the underside of the items to be sterilized. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799